UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 NATIONAL PRESTO INDUSTRIES, INC. (Exact name of registrant as specified in charter) Wisconsin 1-2451 39-0494170 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 3925 North Hastings Way, Eau Claire, Wisconsin 54703-3703 (Address of principal executive offices) 715-839-2121 (Registrant’s telephone number, including area code) N/A (Former Name and Address) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The registrant held its Annual Meeting of Stockholders on May 15, 2012.At the meeting, stockholders re-elected Maryjo Cohen to serve as director for a three-year term ending at the annual meeting to be held in 2015.The stockholders also ratified the appointment of BDO USA, LLP as the Company's registered public accounting firm for the year ending December 31, 2012. A press release regarding the outcome of the votes of stockholders is attached hereto as Exhibit 99.1 Set forth below are the final voting results for each of the proposals. Election of Directors Name For Withheld Broker Non-Votes Maryjo Cohen Ratify the Appointment of BDO USA, LLP as the Independent Registered Public Accounting Firm For Against Abstain Broker Non-Votes 0 Item 9.01.Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Press Release of National Presto Industries, Inc. dated May 17, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NATIONAL PRESTO INDUSTRIES, INC. Dated:May 18, 2012 By: /s/Maryjo Cohen Maryjo Cohen President and Chief Executive Officer
